     Case 3:18-cv-02280-DMS-AHG Document 225 Filed 01/22/21 PageID.3142 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     PRUCO LIFE INSURANCE                           Case No.: 3:18-cv-02280-DMS-AHG
       COMPANY,
12                                                    REPORT AND
                                     Plaintiff,       RECOMMENDATION FOR ORDER:
13
       v.
14                                                    (1) DISMISSING PROCEEDINGS
       CALIFORNIA ENERGY                              RELATED TO LIFE ADVANCE,
15
       DEVELOPMENT INC., et al.,                      LLC’S MOTION TO ENFORCE
16                                Defendants.         SETTLEMENT AGREEMENT
                                                      [ECF No. 191] and
17
18                                                    (2) DISMISSING PROCEEDINGS
       AND RELATED CROSS-ACTIONS.                     RELATED TO MOTION OF JOHN
19
                                                      WALSH FOR ORDER TO SHOW
20                                                    CAUSE [ECF No. 215]
21
22
23
24
25
26
27
28

                                                  1
                                                                        3:18-cv-02280-DMS-AHG
     Case 3:18-cv-02280-DMS-AHG Document 225 Filed 01/22/21 PageID.3143 Page 2 of 9



 1           Before the Court are (1) Life Advance, LLC’s (“Life Advance”) Motion to Enforce
 2     Settlement Agreement, for Injunctive Relief and Award of Attorney’s Fees and (2) the
 3     Motion of John Walsh for Order to Show Cause Why Life Advance, Craig Stack and
 4     Russell De Phillips Should Not be Held in Contempt; or Alternatively an Injunction to
 5     Prevent Further Harassment. ECF Nos. 191, 215. For the reasons set forth below, the Court
 6     recommends that the proceedings related to both motions be dismissed for lack of
 7     jurisdiction.
 8           I.        BACKGROUND
 9           On March 5, 2020, the Court held an Early Neutral Evaluation (“ENE”) in this
10     interpleader action, at which time the case between Life Advance and John J. Walsh settled.
11     ECF No. 125. The parties handwrote a settlement agreement at the ENE (ECF No. 191-2,
12     Ex. A) and then entered into a more comprehensive written settlement agreement and
13     mutual release (“Settlement Agreement”) on May 18, 2020 (ECF No. 191-2, Ex. B). The
14     Settlement Agreement, among other terms, included John Walsh’s “acknowledg[ment] that
15     Life Advance is the sole and absolute owner of the entire Policy and all of the proceeds of
16     the Policy”1 and provided that Life Advance would pay Mr. Walsh $50,000 within thirty
17     days of his execution of the Settlement Agreement in exchange for Mr. Walsh assigning
18     and transferring to Life Advance “any and all claims and rights Walsh has or may have
19     against California Energy, Pruco and any other person or entity based upon the allegations
20     made by Walsh in the Action.”2 Additionally, Mr. Walsh agreed to “cooperate with Life
21     Advance in their prosecution of its claim to ownership of the Policy and the Policy proceeds
22
23
24     1
         The “Policy” is defined as “the Pruco Life Insurance Company (‘Pruco’) Term Elite life
25     insurance Policy number L9 301 242 [], which insured the life of James Roberts.” ECF No.
       191-2, Ex. B ¶ 1.
26
27     2
         The “Action” referenced is the instant lawsuit, Pruco Life Insurance Company v.
       California Energy Development, Inc., et al., Case No. 3:19-cv-2280-DMS-AHG. ECF No.
28     191-2, Ex. A ¶ 1.

                                                    2
                                                                               3:18-cv-02280-DMS-AHG
     Case 3:18-cv-02280-DMS-AHG Document 225 Filed 01/22/21 PageID.3144 Page 3 of 9



 1     in the Action, including but not limited to providing written declarations regarding Life
 2     Advance’s ownership of all rights to the Policy and the Policy proceeds.” Id. ¶¶ 4(A), 8.
 3           On or about September 14, 2020, Life Advance sought Mr. Walsh’s cooperation in
 4     the prosecution of its ownership claims. ECF No. 191-1 at 2; Decl. of Russell M.
 5     De Phillips, ECF No. 191-2 ¶ 6. A call was arranged between counsel for Life Advance
 6     and Mr. Walsh on October 6, 2020, but Life Advance asserts that Mr. Walsh refused to
 7     cooperate and hung up. Id. ¶ 7. After trying again (unsuccessfully) to obtain Mr. Walsh’s
 8     cooperation, Mr. De Phillips, who is counsel for Life Advance, notified this Court
 9     regarding the dispute. Id. ¶ 8. In response, the Court held a telephonic settlement
10     conference on October 19, 2020. ECF No. 180. Mr. Walsh continued to assert his refusal
11     to cooperate with Life Advance in the ways it requested, so the Court gave Life Advance
12     a hearing date to file the instant motion. 3
13           II.    LEGAL STANDARD
14           “Federal courts are courts of limited jurisdiction” and when a suit is dismissed,
15     subject matter jurisdiction terminates. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
16     375, 377, 381-81 (1994). “A motion to enforce the settlement agreement, then, is a separate
17     contract dispute requiring its own independent basis for jurisdiction.” O'Connor v. Colvin,
18     70 F.3d 530, 532 (9th Cir. 1995). Under certain circumstances, district courts may retain
19     ancillary jurisdiction over a case in order to enable the court to “manage its proceedings,
20     vindicate its authority, and effectuate its decrees.” Kokkonen, 511 U.S. at 379-80. Where
21     the parties to a settlement make their obligations to comply with the terms of the settlement
22     agreement part of the dismissal order—“either by separate provision (such as a provision
23     ‘retaining jurisdiction’ over the settlement agreement) or by incorporating the terms of the
24
25
26     3
        In briefing this motion, Mr. Walsh filed an affidavit in response to Life Advance’s reply
27     brief. ECF No. 221. Life Advance then filed an objection to Mr. Walsh’s affidavit. ECF
       No. 224. Because the Court did not authorize the filing of either of these supplemental
28     briefs, the Court disregarded them in considering the motion.

                                                      3
                                                                               3:18-cv-02280-DMS-AHG
     Case 3:18-cv-02280-DMS-AHG Document 225 Filed 01/22/21 PageID.3145 Page 4 of 9



 1     settlement agreement in the order”—breach of the settlement agreement is a violation of
 2     the order, and ancillary jurisdiction to enforce the agreement exists. Id. at 381; see also In
 3     re Valdez Fisheries Dev. Ass'n, Inc., 439 F.3d 545, 549 (9th Cir. 2006) (explaining that if
 4     a district court’s dismissal order does not explicitly retain jurisdiction or incorporate the
 5     settlement terms, “enforcement of the settlement agreement is for state courts”). A party
 6     also must allege a breach of the settlement agreement before a district court may exercise
 7     ancillary jurisdiction over a motion to enforce said agreement. In re Volkswagen "Clean
 8     Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., 975 F.3d 770, 775 (9th Cir. 2020).
 9           III.   DISCUSSION
10                  A. Life Advance’s Motion to Enforce the Settlement Agreement
11           As a threshold matter, the Court must evaluate whether it has subject matter
12     jurisdiction over the instant dispute. Once an action has been dismissed, a proceeding to
13     enforce a settlement agreement requires an independent basis for jurisdiction. Kokkonen,
14     511 U.S. at 378. If the district court expressly retains jurisdiction over the settlement
15     agreement or incorporates the terms of the settlement agreement into the dismissal order,
16     then the Court may exercise ancillary jurisdiction over a motion to enforce the agreement.
17     Id. at 382. If not, the party seeking enforcement of the settlement agreement must look to
18     the appropriate state court for resolution of their contract dispute. See In re Valdez Fisheries
19     Dev. Ass'n, Inc., 439 F.3d at 549. Here, the handwritten settlement agreement drafted
20     during the ENE states in paragraph 5 that “Magistrate Judge Goddard will resolve all
21     disputes regarding the terms of the formal settlement agreement.” ECF No. 191-2, Ex. A
22     at 2. Likewise, the Settlement Agreement signed by Mr. Walsh on May 18, 2020, states in
23     paragraph 4(G) (in the Recitals of Fact section) that “Magistrate Judge Allison H. Goddard
24     will resolve all disputes between the Parties regarding the terms of the Settlement
25     Agreement.” ECF No. 191-2, Ex. B at 2. Paragraph 30 of the Settlement Agreement asserts
26     that “[t]he sole and exclusive jurisdiction and venue to enforce or interpret this Agreement
27     shall be in the United States District Court for the Southern District of California.” Id., Ex.
28     B at 9. Thus, the parties’ intention clearly was that this Court would retain jurisdiction over

                                                      4
                                                                                  3:18-cv-02280-DMS-AHG
     Case 3:18-cv-02280-DMS-AHG Document 225 Filed 01/22/21 PageID.3146 Page 5 of 9



 1     the settlement. However, “the mere fact that the parties agree that the court should exercise
 2     continuing jurisdiction is not binding on the court.” Arata v. Nu Skin Int'l, Inc., 96 F.3d
 3     1265, 1269 (9th Cir. 1996).
 4           The disposition of the case is what guides this Court’s analysis. In Life Advance and
 5     Mr. Walsh’s joint motion for an order dismissing Mr. Walsh, there is no reference to this
 6     Court retaining jurisdiction and the only mention of the settlement is the following: “[a]t
 7     the March 5, 2020 Early Neutral Evaluation Conference conducted by Magistrate Judge
 8     Allison H. Goddard, this case settled between Life Advance and Walsh, which settlement
 9     included, among other things, an agreement for the dismissal of Walsh as a party to this
10     action, with Life Advance and Walsh each to bear their own attorney fees and costs with
11     respect to each other.” ECF No. 156 ¶ 5. District Judge Sabraw’s order granting the joint
12     motion also does not mention the retention of jurisdiction or the Settlement Agreement,
13     stating only that the Second Amended Complaint of Pruco Life Insurance Company and
14     the Crossclaim of Life Advance, LLC were dismissed against John J. Walsh and each party
15     was to bear its own attorney fees and costs. ECF No. 157. Neither of these documents
16     appears to satisfy the requirements of Kokkonen.
17           While the Court is sympathetic to the parties and was willing to resolve any disputes
18     arising from the settlement agreement, the requirements of Kokkonen have been strictly
19     construed and even this Court’s willingness will not overcome the lack of reference to
20     retention of jurisdiction in the dismissal order. In Hagestad v. Tragesser, 49 F.3d 1430 (9th
21     Cir. 1995), the presiding judge stated:
22           I will act as a czar with regard to the drafting of the settlement papers and the
             construction of this settlement and the execution of this settlement. And that
23
             means that if there is any dispute that is brought to me by counsel, I will decide
24           the matter according to proceedings which I designate in the manner that I
             designate, and that decision will be final without any opportunity to appeal.
25
26     Hagestad, 49 F.3d at 1433. In a subsequent order, the judge stated, “[t]he parties further
27     agreed that all questions relating to their rights and duties under the agreement would be
28     determined exclusively by the undersigned.” Id. Nonetheless, because the dismissal order

                                                     5
                                                                                 3:18-cv-02280-DMS-AHG
     Case 3:18-cv-02280-DMS-AHG Document 225 Filed 01/22/21 PageID.3147 Page 6 of 9



 1     itself “neither expressly reserve[d] jurisdiction nor incorporate[d] the terms of the
 2     settlement agreement,” the appellate court vacated the district court’s order enforcing the
 3     settlement agreement and dismissed all enforcement proceedings. Id. (explaining that
 4     “[t]he judge’s mere awareness and approval of the terms of the settlement agreement do
 5     not suffice to make them part of his order”).
 6           Similarly, in O'Connor v. Colvin, the court supervised the settlement negotiations
 7     and the parties filed the settlement agreement with the court. 4 O’Connor, 70 F.3d at 532.
 8     The stipulation for dismissal of the case did not recite the terms of the settlement and the
 9     court’s order appended to the bottom of the stipulation stated only:
10                 Based on the Settlement Agreement amongst the parties, this
             Stipulation for dismissal amongst the parties, and for good cause:
11
12                 IT IS HEREBY ORDERED that the Action including all cross-claims
             and counterclaims is dismissed in its entirety with prejudice.
13
14     Id. Though the plaintiff argued the court retained jurisdiction because the dismissal was
15     “based on” the settlement agreement, the appellate court concluded that “an order ‘based
16     on’ the settlement agreement, without more, does not ‘embody the settlement contract,’
17     and is insufficient to create ancillary jurisdiction.” Id. (quoting Kokkonen, 511 U.S. at 381);
18     c.f. Kelly v. Wengler, 822 F.3d 1085, 1091, 1095 (9th Cir. 2016) (finding ancillary
19     jurisdiction existed where the stipulation for dismissal incorporated the settlement
20     agreement, the settlement agreement was attached to the stipulation as an exhibit, and the
21     district judge’s order dismissing the case explicitly incorporated the parties’ stipulation).
22     The appellate court, therefore, vacated the district court’s order compelling compliance
23     with the settlement agreement for want of jurisdiction. Id. at 533.
24           In light of this precedent, the Court is compelled to find jurisdiction lacking in this
25
26
       4
27       There is no indication the settlement agreement contained an express reservation of
       jurisdiction. Instead, it appears to have required arbitration of any disputes. O’Connor, 70
28     F.3d at 531, 533.

                                                       6
                                                                                 3:18-cv-02280-DMS-AHG
     Case 3:18-cv-02280-DMS-AHG Document 225 Filed 01/22/21 PageID.3148 Page 7 of 9



 1     case. Though the joint motion to dismiss mentions the settlement, it does not reference
 2     paragraph 4(G) regarding this Court resolving any disputes or paragraph 30, which asserts
 3     that this district court shall retain jurisdiction. Likewise, Judge Sabraw’s order dismissing
 4     Mr. Walsh neither “embod[ies] the settlement contract” nor “retain[s] jurisdiction over the
 5     settlement contract.” Kokkonen, 511 U.S. at 381–82. Absent such language, the Court
 6     cannot say that an action to enforce the settlement will vindicate Judge Sabraw’s authority
 7     or effectuate his decrees. See id. at 379-80. Accordingly, the Court cannot exercise
 8     ancillary jurisdiction over Life Advance’s motion to enforce the Settlement Agreement. 5
 9     The Court, therefore, RECOMMENDS that the proceedings related to Life Advance’s
10     motion to enforce the Settlement Agreement be dismissed for lack of jurisdiction. 6
11                  B. John Walsh’s Motion for Order to Show Cause
12           On a related note, Mr. Walsh filed a motion asking the Court to issue an order to
13     show cause as to why Life Advance, Craig Stack, and Russell De Phillips 7 should not be
14     held in contempt. ECF No. 215. Alternatively, he seeks an injunction to prevent Life
15
16     5
         It also does not appear that any other basis for jurisdiction exists, and the parties have not
17     claimed that it does. The Second Amended Complaint relies upon diversity of citizenship
18     between the parties under 28 U.S.C. § 1332 and Life Advance’s cross-claim relies on the
       jurisdictional basis asserted in the underlying litigation (via Rule 13). ECF Nos. 15, 102.
19     Mr. Walsh is a resident and citizen of California and Life Advance is a Nevada limited
20     liability company with its principal place of business in La Jolla, California, so these parties
       are not diverse.
21
       6
22       In its reply brief, Life Advance requests that, if the Court finds that it lacks jurisdiction,
       the Court continue the hearing to allow Life Advance to obtain an amended dismissal order.
23     ECF No. 217 at 3-4. Mr. Walsh has not yet had a formal opportunity to respond to this
24     request. If Life Advance seeks to amend the judgment, it should raise that request as an
       objection to this report and recommendation. This will allow Judge Sabraw an opportunity
25     to review this Court’s jurisdictional analysis before considering whether it is appropriate
26     to amend the judgment, and give Mr. Walsh the opportunity to respond to any such request.

27
       7
        Mr. Stack is the manager of Life Advance and, as previously noted, Mr. De Phillips is
28     counsel for Life Advance.

                                                      7
                                                                                  3:18-cv-02280-DMS-AHG
     Case 3:18-cv-02280-DMS-AHG Document 225 Filed 01/22/21 PageID.3149 Page 8 of 9



 1     Advance and these same individuals from harassing him. Id. Mr. Walsh contends that, after
 2     paying him $50,000 pursuant to the Settlement Agreement, Mr. Stack and Mr. De Phillips
 3     contacted him to ask him to sign declarations. Id. at 3. Mr. Walsh asserts that the
 4     declarations contained information that was blatantly false and were an attempt by Life
 5     Advance to suborn perjury by Mr. Walsh. Id. He further submits that he remains willing to
 6     comply with the Settlement Agreement, and has not refused to be deposed, accept a
 7     subpoena, respond to discovery, be called as a witness, or sign a declaration. Id. at 7.
 8     Mr. Walsh simply claims that he will not lie and so he asks the Court to enjoin Life
 9     Advance and its representatives from asking him to do so. Id. at 5, 8. Alternatively, he asks
10     the Court to hold that the settlement is unenforceable. Id. at 8.
11           Here again, the relief sought pertains to interpretation and enforcement of the
12     Settlement Agreement. “So far as the application of the Kokkonen principle is concerned,
13     we find no relevant difference between a proceeding to enforce a settlement agreement and
14     one to interpret it.” In re Valdez Fisheries Dev. Ass'n, Inc., 439 F.3d at 550. As explained
15     above, the Court lacks jurisdiction to enforce the settlement contract between the parties
16     and thus, also lacks jurisdiction to interpret it. The Court, therefore, RECOMMENDS that
17     the proceedings related to Mr. Walsh’s motion be dismissed for lack of jurisdiction.
18           IV.    CONCLUSION
19           For the foregoing reasons, the Court concludes that it lacks jurisdiction to address
20     (1) Life Advance’s Motion to Enforce Settlement Agreement, for Injunctive Relief and
21     Award of Attorney’s Fees (ECF No. 191) and (2) the Motion of John Walsh for Order to
22     Show Cause Why Life Advance, Craig Stack and Russell De Phillips Should Not be Held
23     in Contempt; or Alternatively an Injunction to Prevent Further Harassment (ECF No. 215).
24     The undersigned, therefore, RECOMMENDS that the district judge DISMISS the
25     proceedings related to both motions.
26           IT IS HEREBY ORDERED that any party to this action may file written objections
27     with the Court and serve a copy on all parties no later than February 5, 2021. The
28     document should be captioned “Objections to Report and Recommendation.”

                                                     8
                                                                               3:18-cv-02280-DMS-AHG
     Case 3:18-cv-02280-DMS-AHG Document 225 Filed 01/22/21 PageID.3150 Page 9 of 9



 1           IT IS FURTHER ORDERED that any Reply to the Objections shall be filed with
 2     the Court and served on all parties no later than February 19, 2021.
 3           IT IS SO ORDERED.
 4     Dated: January 22, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   9
                                                                              3:18-cv-02280-DMS-AHG
